
	
		I
		112th CONGRESS
		1st Session
		H. R. 1345
		IN THE HOUSE OF REPRESENTATIVES
		
			April 4, 2011
			Mr. Chabot introduced
			 the following bill; which was referred to the
			 Committee on
			 Appropriations
		
		A BILL
		To rescind any unobligated discretionary appropriations
		  returned to the Federal Government by a State or locality and require that such
		  funds be retained in the general fund of the Treasury for deficit
		  reduction.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Wasting American Tax Dollars Act
			 or the SWAT Act.
		2.Rescission of
			 funds returned by a State or locality to the Federal Government and use for
			 deficit reduction
			(a)Rescission of
			 returned Federal funds
				(1)In
			 generalExcept as provided in paragraph (2), there are rescinded
			 any unobligated discretionary appropriations awarded to a State or locality by
			 the Federal Government that are voluntarily returned by the State or locality
			 to the Federal Government.
				(2)ExceptionsParagraph
			 (1) shall not apply to funds made available for an account, program, project,
			 or activity of—
					(A)the Department of
			 Defense; or
					(B)the Department of
			 Homeland Security.
					(b)Retention of
			 funds for deficit reductionFunds rescinded under subsection (a)
			 shall be retained in the general fund of the Treasury for Federal budget
			 deficit reduction.
			(c)No
			 redistribution of returned fundsThis section shall apply in lieu
			 of any provision of law that provides for the redistribution of funds awarded
			 to a State or locality that remain unobligated by such State or
			 locality.
			(d)DefinitionsIn
			 this section:
				(1)The term
			 State or locality means a State, unit of local government, or
			 Indian tribe.
				(2)The term State means each of
			 the several States, the District of Columbia, and any commonwealth, territory,
			 or possession of the United States.
				(e)ApplicationThis
			 section shall apply to funds returned on or after the date of the enactment of
			 this Act.
			
